On Motion for Additional Findings of Fact, for Rehearing, and to Certify.
Appellant has filed a motion for additional findings of fact, for rehearing, and to certify.
We are of the opinion that the motion for additional findings of fact should be sustained ánd such findings made by the *154court. The request for findings is as follows :
“(A) The trial court found that appellant did pay the sum of $200 to appellee as consideration, for her signing the two. quitclaim deeds. Does the Appellate Court support this finding? (B) When the quitclaim deeds in question were signed by the appel-lee in 1946, did title to the property then and there pass to appellant? (C) At the time of the. remarriage of the parties in 1947, in whom was the valid legal title tó such property? (D) Did the District Court have jurisdiction in the second divorce suit to partition' property admittedly acquired during the first marriage ■ and partitioned among the parties themselves before the second marriage?”
The trial court’s judgment recites the following : “The court further finds that the plaintiff, George Townsley, had advanced the defendant, Emma Margaret Townsley, the sum of $200.00, on her community interest, which said sum shall be deducted from her half-interest upon a final settlement of the' estate.”
Appellee’s testimony is recited in the dissenting opinion by Mr. Chief Justice Bond. It shows the $200 was given to appellee after the second marriage, and not all at one time. The trial Court further found by recitals in the judgment that the parties were unable to agree, upon a settlement of their property rights; appointed a receiver and ordered him to sell the property and distribute the proceeds.
The trial court did not file separate findings of fact or conclusions of law and none were requested by the parties.
Under the testimony the trial court’s finding that the $200 was paid to appellee during the second marriage is sustained. In this connection we should further find that the trial court’s implied finding that the property was owned one-half by each party is also sustained by both pleadings and evidence.
Appellee plead, as to a partition of the property, as follows : “Cross-plaintiff would represent to the court that while it was true that plaintiff and defendant were divorced in Dallas County, Texas, in the year 1944 as aforesaid, no partition or division of their community estate was had at said time for the reason that the real estate market was unfavorable and it was agreed between plaintiff and defendant that a sale would be had when the market got right; that thereafter on or about the 28th day of November, 1946, the cross-plaintiff came to Houston and advised your cross-defendant that if she would give him the right to sell said property in Dallas, that he would give her $200.00 the best of the purchase price that he received for both or either of them and being an uneducated and unlettered woman, she executed what now purports to be a quitclaim deed for her interest in said property, believing at the time that she was only authorizing her former husband to sell such property for the purpose of making a division of the proceeds therefrom and delivered such instrument to him f or that purpose ■ alone; that thereafter he sent to Houston a deed to be executed by her and himself to some party in Dallas County to the one-acre tract and improvements for a consideration of $4,000.00, but the cross-defendant, having failed and refused to pay her the $200 that he had agreed to pay at the time of the execution of such authority, she refused to sign such deeds or deed because she was afraid that -not having paid the $200.00 that he would not pay her her part of the sale price. Plaintiff would represent to the court that she now charges the fact to be that said quitclaim deeds, if she executed same, were procured through fraud by her former husband with the sole intent on the part of him the said George Townsley, to cheat and defraud your cross-plaintiff out of her community interest in said property and no consideration for the execution of same was paid and none intended to be paid by cross-defendant at the time he persuaded your cross-plaintiff to execute same; that had he paid said purported consideration, the same would have been unjust, unconsciously, inequitable in acquiring the title to the value of the property as hereinabove alleged.”
At the time the quitclaim deeds were signed in 1946, the legal title did pass from appellee to appellant. They had been divorced prior to that time and had not then remarried, but it passed to appellant charged with a trust created by the circum*155stances and the oral agreement made at the time and immediately prior to the signing of such quitclaim deeds. As stated by ap-pellee in her testimony: “He told me ií I would sign those papers he would give me $200, and after the property was sold he would give me my half.” She further testified as follows. “Q. What did he tell you that induced you to re-marry him? A. He just came down and asked me to .marry him over and we would try to get .along and he would give me back that quitclaim deed. And I went to Dallas and married him on May 24, 1947 and he gave me back the deed and also one his ex-wife signed.”
She also testified one of the properties was a four-room house with front, back, and side porches, in a “pretty nice.part of town”; the other, as shown by the deed, was 140 by 287 feet on the corner of the J. Fred Smith and Henry Boads in Dallas County.
We therefore find as a fact that in 1946 legal title passed to appellant, charged with a trust in favor .of appellee. Brotherton v. Weathersby, 73 Tex. 471, 11 S.W. 505; Jopling v. Caldwell-Degenhardt, Tex.Civ.App., 292 S.W. 958; 6 Texas Law Review 116.
The court had jurisdiction not only to partition the property, but also to find its status as separate or community property, and whether the 'title was legal or equitable.
At the time of the second marriage each party had a one-half interest in the property; each one-half interest was the separate property of such party; appellant holding the legal title to the whole, charged with appellee’s equitable title to her one-half.
What we have written in the original opinion and on the motion for additional findings above, disposes of the questions raised in the motion for rehearing and to certify, and such motions are overruled. This without prejudice to appellant’s filing a second motion for rehearing.